Case: 5:19-cr-00227-CAB Doc #: 1 Filed: 04/09/19 1 of 2. PagelD #: 1

  

 

FILED
mie. ae 2
ery: c =
IN THE UNITED STATES DISTRICT COURT a
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA, I P FORMATION
ANE? »
Plaintiff, : 5 2 eT O O) & Cie 2 2 ¢
v. ) CASE NO.
) Title 18, United States Code,
DONALD R. PEYATT, ) Section 1001(a)(2)
)
Defendant. ) iy
) .

 

The United States Attorney charges:
RATS.
GENERAL ALLEGATIONS ' JUBGERIZ

At all times material to this Information:

 

1 Defendant DONALD R. PEYATT owned and operated ESS Equipment Sales
and Services, a trucking repair company headquartered in Medina County, Ohio.

és During the years 2010 through 2012, Defendant engaged in a side business with
Person A selling large quantities of scrap steel (“the scrap steel business”) to Company 1 and
dividing the proceeds between Defendant and Person A.

3. Beginning in or around January 2014, the Internal Revenue Service, Criminal
Investigation (“IRS-CI”), part of the executive branch of the Government of the United States,
and acting in a matter within its jurisdiction, was conducting an investigation into Defendant’s
tax returns for the years 2010 through 2012.

4, As part of the IRS-Cl’s investigation, a Special Agent of the IRS-CI interviewed

Defendant on or about April 22, 2015, and asked Defendant about his tax returns and the amount
Case: 5:19-cr-00227-CAB Doc #:1 Filed: 04/09/19 2 of 2. PagelD #: 2

of income that he had received and retained from the scrap steel business, an issue material to the
IRS-Cl’s investigation.

COUNT 1
(False Statement to Law Enforcement, 18 U.S.C. § 1001(a)(2))

De The General Allegations in paragraphs 1 through 4 are incorporated by reference
as if fully set forth herein.

6. On or about April 22, 2015, in the Northern District of Ohio, Eastern Division,
Defendant DONALD R. PEYATT did willfully and knowingly make a material false, fictitious,
and fraudulent statement and representation in a matter within the jurisdiction of the executive
branch of the Government of the United States, particularly to a Special Agent of the IRS-CI, in
that is, Defendant misstated information about his income from the scrap steel business; well
knowing at the time that he made the statement to a Special Agent of the IRS-CI that the
statement was false.

In violation of Title 18, United States Code, Section 1001(a)(2).

JUSTIN E. HERDMAN
United States Attorney

Teresa L. Riley ‘ P
Attorney-in-Charge, Criminal Division

Akron Branch Office

   
